Citation Nr: 1438876	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  11-24 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for status post right scaphoid fracture open reduction, internal fixation with scars.


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 











INTRODUCTION

The Veteran had active service from February 2007 to June 2010.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


REMAND

The Board finds that further development of the record is needed prior to adjudicating the Veteran's appeal.  On his VA Form 9, the Veteran indicated that he was receiving treatment for his hand and wrist at the VA Medical Center in Hartshorne, Oklahoma.  As those records have not been associated with the claims file, a remand to obtain and associate those records is warranted.  

The Veteran did not attend his scheduled VA examination and has not provided good cause for not attending.  Nonetheless, the claims file does not indicate that the Veteran was provided with notification of the date, time, and location of the examination.  Accordingly, the Board will afford the Veteran another opportunity to report to a VA examination to ascertain the current severity of his service-connected wrist disability.  

Accordingly, the case is remanded for the following actions:

1.  Obtain and associate with the record all VA treatment records from the VA Medical Center in Hartshorne, Oklahoma, along with records from all associated outpatient clinics.   All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must 

notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA examination to ascertain the current severity of his service-connected right wrist disability.  The claims file and all electronic records must be provided to and reviewed by the examiner.  All appropriate tests and studies must be accomplished and all clinical findings must be reported in detail.  

a.  The examiner must state whether the Veteran has favorable or unfavorable ankylosis of the wrist and provide range of motion findings for the wrist.  

b.  If painful motion is observed, the examiner must state the point in degrees at which motion is limited by pain.  The same range of motion studies must then be repeated after repetitions.  The examiner must state whether there is any functional loss due to pain, weakened movement, excess fatigability, or incoordination causing additional disability beyond that reflected by range of motion measurements and, if so, the additional degree of impairment.  

c.  The examiner must address the Veteran's complaints of numbness in his wrist and hand, and ascertain whether he is entitled to a separate compensable rating for any neurological abnormalities.  

d.  The examiner must indicate whether there are any scars associated with the Veteran's right wrist disability.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, the examiner must provide the reasons why an opinion would require speculation.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and an appropriate period to respond, and then return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

